      Case 2:21-cv-00101-RMP      ECF No. 14    filed 05/28/21   PageID.128 Page 1 of 12



1
                                                                             FILED IN THE

2                                                                        U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




3                                                                  May 28, 2021
                                                                        SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     VERONICA GARZA GONZALEZ,
      individually,                                NO: 2:21-CV-101-RMP
8
                                Plaintiff,         PROTECTIVE ORDER
9
            v.
10
      ALLSTATE FIRE AND
11    CASUALTY INSURANCE
      COMPANY d/b/a Allstate Insurance
12    Company, a foreign business entity,

13                              Defendant.

14

15         BEFORE THE COURT is a Stipulated Motion for Entry of a Protective Order,

16   ECF No. 13, by Plaintiff Veronica Garza Gonzalez and Defendant Allstate Fire and

17   Casualty Insurance Company.

18         A district court may issue protective orders regarding discovery upon a

19   showing of good cause. Fed. R. Civ. P. 26(c). Before issuing a stipulated protective

20   order, a district court judge should ensure that the protective order’s restrictions do

21   not infringe on the public’s general right to inspect and copy judicial records and



     PROTECTIVE ORDER ~ 1
      Case 2:21-cv-00101-RMP         ECF No. 14   filed 05/28/21   PageID.129 Page 2 of 12



1    documents. See Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1178 (9th

2    Cir. 2006); see also Courthouse News Serv. v. Planet, 947 F.3d 581, 589 (9th Cir.

3    2020) (recognizing a long-held First Amendment right of access to court

4    proceedings and documents).

5          Having reviewed the protective order and the remaining record, the Court

6    finds good cause to grant the stipulated motion and enter the agreed-upon protective

7    order. Accordingly, IT IS HEREBY ORDERED that the parties’ motion for entry

8    of a stipulated protective order, ECF No. 13, is GRANTED. The protective order

9    in effect is set forth below.

10                                   PROTECTIVE ORDER

11   1.    PURPOSES AND LIMITATIONS

12         Discovery in this action is likely to involve production of confidential,

13   proprietary, or private information for which special protection may be warranted.

14   Accordingly, the parties hereby stipulate to and petition the court to enter the

15   following Stipulated Protective Order. The parties acknowledge that this

16   agreement is consistent with LCR 26(c). It does not confer blanket protection on

17   all disclosures or responses to discovery, the protection it affords from public

18   disclosure and use extends only to the limited information or items that are entitled

19   to confidential treatment under the applicable legal principles, and it does not

20   presumptively entitle parties to file confidential information under seal.

21



     PROTECTIVE ORDER ~ 2
      Case 2:21-cv-00101-RMP       ECF No. 14    filed 05/28/21   PageID.130 Page 3 of 12



1    2.    “CONFIDENTIAL” MATERIAL

2          “Confidential” material shall include the following documents and tangible

3    things produced or otherwise exchanged:

4          (a)    Allstate’s Casualty Claim Handling Manual; and

5          (b)    Allstate’s Claim Operations Manual.

6    3.    SCOPE

7          The protections conferred by this agreement cover not only confidential

8    material (as defined above), but also (1) any information copied or extracted from

9    confidential material; (2) all copies, excerpts, summaries, or compilations of

10   confidential material; and (3) any testimony, conversations, or presentations by

11   parties or their counsel that might reveal confidential material.

12         However, the protections conferred by this agreement do not cover

13   information that is in the public domain or becomes part of the public domain

14   through trial or otherwise.

15   4.    ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

16         4.1    Basic Principles. A receiving party may use confidential material that

17   is disclosed or produced by another party or by a non-party in connection with this

18   case only for prosecuting, defending, or attempting to settle this litigation.

19   Confidential material may be disclosed only to the categories of persons and under

20   the conditions described in this agreement. Confidential material must be stored

21



     PROTECTIVE ORDER ~ 3
      Case 2:21-cv-00101-RMP       ECF No. 14   filed 05/28/21   PageID.131 Page 4 of 12



1    and maintained by a receiving party at a location and in a secure manner that

2    ensures that access is limited to the persons authorized under this agreement.

3          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless

4    otherwise ordered by the court or permitted in writing by the designating party, a

5    receiving party may disclose any confidential material only to:

6                 (a)    the receiving party’s counsel of record in this action, as well as

7    employees of counsel to whom it is reasonably necessary to disclose the

8    information for this litigation;

9                 (b)    the officers, directors, and employees (including in house

10   counsel) of the receiving party to whom disclosure is reasonably necessary for this

11   litigation, unless the parties agree that a particular document or material produced

12   is for Attorney’s Eyes Only and is so designated;

13                (c)    experts and consultants to whom disclosure is reasonably

14   necessary for this litigation and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);

16                (d)    the court, court personnel, and court reporters and their staff;

17                (e)    copy or imaging services retained by counsel to assist in the

18   duplication of confidential material, provided that counsel for the party retaining

19   the copy or imaging service instructs the service not to disclose any confidential

20   material to third parties and to immediately return all originals and copies of any

21   confidential material;



     PROTECTIVE ORDER ~ 4
      Case 2:21-cv-00101-RMP       ECF No. 14    filed 05/28/21   PageID.132 Page 5 of 12



1                   (f)   during their depositions, witnesses in the action to whom

2    disclosure is reasonably necessary and who have signed the “Acknowledgment and

3    Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the designating

4    party or ordered by the court. Pages of transcribed deposition testimony or

5    exhibits to depositions that reveal confidential material must be separately bound

6    by the court reporter and may not be disclosed to anyone except as permitted under

7    this agreement;

8                   (g)   the author or recipient of a document containing the

9    information or a custodian or other person who otherwise possessed or knew the

10   information.

11         4.3      Filing Confidential Material. Before filing confidential material or

12   discussing or referencing such material in court filings, the filing party shall confer

13   with the designating party, in accordance with Local Civil Rule 5(g)(3)(A), to

14   determine whether the designating party will remove the confidential designation,

15   whether the document can be redacted, or whether a motion to seal or stipulation

16   and proposed order is warranted. During the meet and confer process, the

17   designating party must identify the basis for sealing the specific confidential

18   information at issue, and the filing party shall include this basis in its motion to

19   seal, along with any objection to sealing the information at issue. Local Civil Rule

20   5(g) sets forth the procedures that must be followed and the standards that will be

21   applied when a party seeks permission from the court to file material under seal. A



     PROTECTIVE ORDER ~ 5
      Case 2:21-cv-00101-RMP      ECF No. 14    filed 05/28/21   PageID.133 Page 6 of 12



1    party who seeks to maintain the confidentiality of its information must satisfy the

2    requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

3    motion to seal. Failure to satisfy this requirement will result in the motion to seal

4    being denied, in accordance with the strong presumption of public access to the

5    Court’s files.

6    5.    DESIGNATING PROTECTED MATERIAL

7          5.1    Exercise of Restraint and Care in Designating Material for Protection.

8    Each party or non-party that designates information or items for protection under

9    this agreement must take care to limit any such designation to specific material that

10   qualifies under the appropriate standards. The designating party must designate for

11   protection only those parts of material, documents, items, or oral or written

12   communications that qualify, so that other portions of the material, documents,

13   items, or communications for which protection is not warranted are not swept

14   unjustifiably within the ambit of this agreement.

15         Mass, indiscriminate, or routinized designations are prohibited.

16   Designations that are shown to be clearly unjustified or that have been made for an

17   improper purpose (e.g., to unnecessarily encumber or delay the case development

18   process or to impose unnecessary expenses and burdens on other parties) expose

19   the designating party to sanctions.

20

21



     PROTECTIVE ORDER ~ 6
      Case 2:21-cv-00101-RMP      ECF No. 14    filed 05/28/21   PageID.134 Page 7 of 12



1          If it comes to a designating party’s attention that information or items that it

2    designated for protection do not qualify for protection, the designating party must

3    promptly notify all other parties that it is withdrawing the mistaken designation.

4          5.2    Manner and Timing of Designations. Except as otherwise provided in

5    this agreement (see, e.g., second paragraph of section 5.2(a) below), or as

6    otherwise stipulated or ordered, disclosure or discovery material that qualifies for

7    protection under this agreement must be clearly so designated before or when the

8    material is disclosed or produced.

9                 (a)    Information in documentary form: (e.g., paper or electronic

10   documents and deposition exhibits, but excluding transcripts of depositions or

11   other pretrial or trial proceedings), the designating party must affix the word

12   “CONFIDENTIAL” to each page that contains confidential material. If only a

13   portion or portions of the material on a page qualifies for protection, the producing

14   party also must clearly identify the protected portion(s) (e.g., by making

15   appropriate markings in the margins).

16                (b)    Testimony given in deposition or in other pretrial proceedings:

17   the parties and any participating non-parties must identify on the record, during the

18   deposition or other pretrial proceeding, all protected testimony, without prejudice

19   to their right to so designate other testimony after reviewing the transcript. Any

20   party or non-party may, within fifteen days after receiving the transcript of the

21   deposition or other pretrial proceeding, designate portions of the transcript, or



     PROTECTIVE ORDER ~ 7
      Case 2:21-cv-00101-RMP       ECF No. 14    filed 05/28/21     PageID.135 Page 8 of 12



1    exhibits thereto, as confidential. If a party or non-party desires to protect

2    confidential information at trial, the issue should be addressed during the pre-trial

3    conference.

4                  (c)   Other tangible items: the producing party must affix in a

5    prominent place on the exterior of the container or containers in which the

6    information or item is stored the word “CONFIDENTIAL.” If only a portion or

7    portions of the information or item warrant protection, the producing party, to the

8    extent practicable, shall identify the protected portion(s).

9          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent

10   failure to designate qualified information or items does not, standing alone, waive

11   the designating party’s right to secure protection under this agreement for such

12   material. Upon timely correction of a designation, the receiving party must make

13   reasonable efforts to ensure that the material is treated in accordance with the

14   provisions of this agreement.

15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS

16         6.1     Timing of Challenges. Any party or non-party may challenge a

17   designation of confidentiality at any time. Unless a prompt challenge to a

18   designating party’s confidentiality designation is necessary to avoid foreseeable,

19   substantial unfairness, unnecessary economic burdens, or a significant disruption

20   or delay of the litigation, a party does not waive its right to challenge a

21



     PROTECTIVE ORDER ~ 8
      Case 2:21-cv-00101-RMP      ECF No. 14     filed 05/28/21   PageID.136 Page 9 of 12



1    confidentiality designation by electing not to mount a challenge promptly after the

2    original designation is disclosed.

3          6.2    Meet and Confer. The parties must make every attempt to resolve any

4    dispute regarding confidential designations without court involvement. Any motion

5    regarding confidential designations or for a protective order must include a

6    certification, in the motion or in a declaration or affidavit, that the movant has

7    engaged in a good faith meet and confer conference with other affected parties in

8    an effort to resolve the dispute without court action. The certification must list the

9    date, manner, and participants to the conference. A good faith effort to confer

10   requires a face-to-face meeting or a telephone conference.

11         6.3    Judicial Intervention. If the parties cannot resolve a challenge without

12   court intervention, the designating party may file and serve a motion to retain

13   confidentiality under Local Civil Rule 7 (and in compliance with Local Civil Rule

14   5(g), if applicable). The burden of persuasion in any such motion shall be on the

15   designating party. Frivolous challenges, and those made for an improper purpose

16   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

17   expose the challenging party to sanctions. All parties shall continue to maintain

18   the material in question as confidential until the court rules on the challenge.

19

20

21



     PROTECTIVE ORDER ~ 9
     Case 2:21-cv-00101-RMP       ECF No. 14    filed 05/28/21   PageID.137 Page 10 of 12



1    7.    PROTECTED MATERIAL SUBPOENAED OR ORDERED

2          PRODUCED IN OTHER LITIGATION

3          If a party is served with a subpoena or a court order issued in other litigation
4    that compels disclosure of any information or items designated in this action as
5    “CONFIDENTIAL,” that party must:
6                 (a)    promptly notify the designating party in writing and include a
7    copy of the subpoena or court order;
8                 (b)    promptly notify in writing the party who caused the subpoena
9    or order to issue in the other litigation that some or all of the material covered by
10   the subpoena or order is subject to this agreement. Such notification shall include a
11   copy of this agreement; and
12                (c)    cooperate with respect to all reasonable procedures sought to be
13   pursued by the designating party whose confidential material may be affected.
14   8.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a receiving party learns that, by inadvertence or otherwise, it has disclosed
16   confidential material to any person or in any circumstance not authorized under
17   this agreement, the receiving party must immediately (a) notify in writing the
18   designating party of the unauthorized disclosures, (b) use its best efforts to retrieve
19   all unauthorized copies of the protected material, (c) inform the person or persons
20   to whom unauthorized disclosures were made of all the terms of this agreement,
21



     PROTECTIVE ORDER ~ 10
     Case 2:21-cv-00101-RMP       ECF No. 14    filed 05/28/21   PageID.138 Page 11 of 12



1    and (d) request that such person or persons execute the “Acknowledgment and

2    Agreement to Be Bound” that is attached hereto as Exhibit A.

3    9.    INADVERTENT PRODUCTION OF PRIVILEGED OR
4          OTHERWISE PROTECTED MATERIAL
5
           When a producing party gives notice to receiving parties that certain
6
     inadvertently produced material is subject to a claim of privilege or other
7
     protection, the obligations of the receiving parties are those set forth in Federal
8
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
9
     whatever procedure may be established in an e-discovery order or agreement that
10
     provides for production without prior privilege review. The parties agree to the
11
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
12
     10.   NON TERMINATION AND RETURN OF DOCUMENTS
13
           Within 60 days after the termination of this action, including all appeals,
14
     each receiving party must return all confidential material to the producing party,
15
     including all copies, extracts and summaries thereof. Alternatively, the parties may
16
     agree upon appropriate methods of destruction.
17
           Notwithstanding this provision, counsel are entitled to retain one archival
18
     copy of all documents filed with the court, trial, deposition, and hearing transcripts,
19
     correspondence, deposition and trial exhibits, expert reports, attorney work
20

21



     PROTECTIVE ORDER ~ 11
     Case 2:21-cv-00101-RMP      ECF No. 14    filed 05/28/21   PageID.139 Page 12 of 12



1    product, and consultant and expert work product, even if such materials contain

2    confidential material.

3          The confidentiality obligations imposed by this agreement shall remain in

4    effect until a designating party agrees otherwise in writing or a court orders

5    otherwise.

6          IT IS SO ORDERED. The District Court Clerk is directed to enter this

7    Order and provide copies to counsel.

8          DATED May 28, 2021.

9
                                                 s/ Rosanna Malouf Peterson
10                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
11

12

13

14

15

16

17

18

19

20

21



     PROTECTIVE ORDER ~ 12
